Citation Nr: 1547690	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  13-26 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from December 1961 to August 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015). 


FINDING OF FACT

Bilateral hearing loss disability and tinnitus are etiologically related to acoustic trauma sustained in active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

When there is an approximate balance of positive and negative evidence on an issue material to a determination, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he has bilateral hearing loss disability and tinnitus as a result of acoustic trauma sustained in active service.  Specifically, the Veteran has reported that he was exposed to tank and artillery noise in addition to large engine truck noise in the course of his duties. 

A review of the Veteran's service separation form shows that his military occupational specialty during active service was truck mechanic.  The Veteran was also awarded a Gunner Badge during active service.  The Board finds that the reported noise exposure is consistent with the facts and circumstances of the Veteran's service.  Therefore, the Board concedes that the Veteran sustained acoustic trauma during active service.  

Service medical records show that while the Veteran did not have bilateral hearing loss disability for VA purposes at any time during active service, his hearing acuity decreased slightly while he was in active service.  Regardless, the Veteran has reported that he first experienced symptoms of hearing loss and tinnitus while he was in active service and that the symptoms have continued since that time.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible in that assertion.

A review of the post-service evidence of record shows that the Veteran has been diagnosed with bilateral hearing loss disability and tinnitus and that he got his first set of hearing aids in the mid-1970s.  

At a February 2011 VA audiology evaluation, the Veteran reported the above described noise exposure during active service.  The examiner diagnosed bilateral hearing loss disability and tinnitus and opined that the disabilities were less likely as not related to in-service noise exposure.  The examiner noted that while the Veteran worked around potentially damaging noise in active service and he reportedly received his first pair of hearing aids in the 1970s, his separation audiogram showed normal hearing in both ears and there was no evidence of complaints of tinnitus in his service records.  

The Board finds the February 2011 VA opinion to be inadequate for adjudication purposes.  The examiner failed to address the Veteran's slight decrease in hearing acuity while in active service.  Further, normal hearing at separation alone cannot serve as the basis of a negative etiology opinion.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Additionally, the examiner does not appear to have considered the Veteran's reports of first experiencing bilateral hearing loss disability and tinnitus during active service.  As the opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.  

In a June 2013 letter, the Veteran's private physician noted that the Veteran had presented with concerns about his hearing and reported that he had experienced problems with his hearing since he was in active service, following exposure to tanks and large engine truck noise.  He reported that his hearing acuity had gotten progressively worse since that time and he received his first hearing aid in 1970.  The examiner opined that the Veteran's progressive hearing loss was most likely secondary to exposure to excessive noise while operating tanks.  

In a November 2013 letter, the Veteran's private Ear, Nose, and Throat physician (ENT) reported that the Veteran had been seen for an evaluation of hearing loss.  The Veteran was noted to have had normal hearing at entrance into active service, but that his hearing had been diminished by the time he left service.  The Veteran's private ENT physician diagnosed bilateral hearing loss disability and tinnitus and opined that they were very likely related to his active service.  The Veteran's private ENT noted the opinion was based on the classic presentation of the Veteran's bilateral hearing loss disability and tinnitus and the audiometric testing results.  The examiner noted that the significant drop at 3000, 4000, and 8000 hertz was consistent with the noise exposure described above.  Further, the Veteran's private ENT noted that there was no other discernable reason why the Veteran would have his current level of hearing loss.  

The Board finds that the June 2013 and November 2013 medical opinions, when read in conjunction with one another, are adequate because the examiners thoroughly discussed the Veteran's noise exposure and relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board concedes that the Veteran sustained acoustic trauma in active service.  The VA medical opinion of record is not adequate evidence against the claims for service connection for bilateral hearing loss and tinnitus, as it does not consider all the pertinent facts and does not provide a complete, thorough, and detailed rationale supporting the conclusions reached.  The Veteran's private treatment provider and his private ENT have both competently opined that the Veteran's bilateral hearing loss disability and tinnitus were related to active service.  The Veteran has competently and credibly reported a decrease in hearing acuity and symptoms of tinnitus since service (following noise exposure).  He has also credibly asserted a continuity of relevant symptomatology since service.  In addition, he has current diagnoses of tinnitus and bilateral hearing loss disability that constitutes a disability for VA purposes.  

Accordingly, the Board finds that evidence supports the claims and entitlement to service connection for bilateral hearing loss disability and tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


